


Exhibit 10.1
            
Separation Agreement




March 1, 2012




To: David W. Lancelot




This letter agreement (this “Agreement”) is made by and between you and Spirit
Airlines, Inc., a Delaware corporation (the “Company”), effective as of the
eighth day following the date you sign this Agreement (the “Effective Date”) and
constitutes the agreement between you and the Company regarding your resignation
from employment with the Company.






A.    Termination Date


You acknowledge and agree that your status as an employee and officer of the
Company will end effective as of March 1, 2012 (the “Termination Date”).


B.    Final Paycheck


As soon as administratively practicable following the Termination Date, the
Company will pay you all accrued but unpaid base salary and all accrued and
unused vacation earned through the Termination Date, subject to standard payroll
deductions and withholdings. In addition, the Company will reimburse you for all
outstanding expenses incurred prior to the Termination Date which are consistent
with the Company's policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company's requirements
with respect to reporting and documenting such expenses.


C.    Separation Benefits


As soon as administratively practicable after the Effective Date, subject to
your return of all Company property pursuant to Section I below, you shall be
entitled to the following:


1.Severance and Bonus Pay


You will be entitled to receive severance payments under the Spirit Airlines
Executive Severance Plan Policy, a copy of which is attached. These payments
(and the other payments described in this Agreement) are subject to all
applicable federal (including social security), state and local taxes.


Payments will be reduced by any advances or similar outstanding amounts owed to
Spirit, if any, such as sick days or vacation days used in excess of the number
to which you were entitled as of your separation date. In addition, all legally
and court-ordered garnishments and levies, if any, will be withheld.


Your payment(s) will be made semi-monthly according to regular payroll practices
and subject to the foregoing provisions for the withholding of any federal,
state and local taxes as well as any other payments or advances described above.


For the purposes of this Agreement, your base severance will be for a period of
one (1) year at your base yearly salary of $291,011. This separation pay will be
made in equal installments, consistent with past payroll practices. Payments
will be made on current payroll pay dates, consisting of the 15th and the last
day of the month. Payments will be direct deposited.


In addition to the aforementioned severance pay, you will receive a 2011 bonus
of $110,000 which also will be payable, together with the above-referenced base
severance amounts, in equal installments and consistent with past payroll
practices. Bonus payments will be made on current payroll pay dates, consisting
of the 15th and the last day of the month. Bonus payments will be direct
deposited.










--------------------------------------------------------------------------------




2.Repayment or Cessation of Severance and Bonus Pay


If you are later employed outside Spirit, you will not forfeit any base
severance or bonus pay because of that employment.


Your eligibility to receive base severance pay, 2011 bonus and the other
benefits provided to you hereunder is conditioned on your representation that
you have conducted yourself in an ethical, forthright and honest manner in
connection with your work for Spirit, as well as your compliance with the other
undertakings set forth in this Agreement (including, without limitation, the
release of claims set forth in Section D and the covenants set forth in Sections
E, F and G). You agree that if you act contrary to the representations and
obligations set forth in this Agreement, you may be obligated to pay Spirit an
amount equal to the value of the consideration furnished under this Agreement,
and that Spirit shall be entitled to immediately cancel any remaining severance
or bonus payments owed to you.


3.Unemployment Benefits


You may apply for unemployment benefits upon termination. Any claim for these
benefits will not be contested by Spirit. Separation pay can and must be
disclosed to appropriate authorities. Treatment of separation pay from the
beginning of eligibility for unemployment compensation may vary from state to
state.


4.    Employee Assistance Program


The Company's Employee Assistance Program services will continue to be available
for thirty (30) calendar days following your termination date. You may contact
our EAP coordinator for more information. The EAP phone number is (888)
267-8126.


5.    Travel


You (and your spouse and dependants listed on your travel benefits form) shall
receive positive-space travel passes on Spirit for one year enabling you (and
your spouse and dependents) to travel free of charge in any class of service
that is available on Company's flights at the time of reservation.


6.    Healthcare


You (and your spouse and dependants) shall be eligible for certain continued
coverage under the terms of the Consolidated Omnibus Budget Reconciliation Act
(Public Law 99-272, Title X, commonly known as “COBRA”). Company shall cover you
(and your spouse and dependants) costs of coverage under COBRA at the same rate
as if you remained a director with the Company for a period equal to the shorter
of: (i) one (1) year or (ii) the date on which you accept a new position with
another employer. If you obtain new employment within one year of your
termination from Spirit, you must provide notification to Spirit, Attn : Thomas
Canfield, SVP & General Counsel, 2800 Executive Way, Miramar, FL 33025).


7.    Blackberry


The Company will continue to pay for service on your Blackberry device for a
period of thirty (30) days after your termination date. Thereafter, you may
retain the device and your current telephone number at your expense.


D.    Release to Spirit


The consideration and benefits provided under this Agreement are in addition to
anything of value to which you are entitled under law or Spirit policy. In
consideration of the benefits provided herein, you agree to release any and all
claims you have or may have against the Company as a result of the Company
hiring you, your employment with the Company, and the termination of your
employment with the Company (provided that you are not releasing any rights to
enforce the terms of this Agreement). For the benefits provided herein, you, for
yourself, your heirs, successors, and assigns, hereby release and discharge
Spirit (including its affiliated companies) its officers, employees and
directors, from all liability for damages and agree not to institute any claim
for damages, reinstatement, benefits, attorneys' fees, or other personal relief
by charge or otherwise. You agree to release the Company for any claims
including, but not limited to, any claims arising under Title VII of the Civil
Rights Act, 42 U.S.C. § 2000, et seq; the Age Discrimination in Employment Act,
29 U.S.C. § 621, et seq.; and the Americans with Disabilities Act, 42 U.S.C. §
12101, et seq. as amended; and any contract, quasi contract, statutory or tort
claims, whether developed or undeveloped, arising from or related to the
Company's hiring of you, your employment with the Company and the cessation of
your employment with the Company. You understand and agree that this release and
the Company's agreement to provide consideration are not intended and should not
be construed, in any way, as an admission of any wrongdoing, liability, or
violation of Spirit policy. You acknowledge




--------------------------------------------------------------------------------




that you have not been discriminated against on the basis of age, sex,
disability, race, ethnicity, religion, or any other class protected by law. You
are waiving claims for personal remedies, damages, reinstatement, benefits,
attorney's fees, and other personal relief. However, nothing set forth in this
agreement prohibits you from (1) filing a charge or complaint with, or
participating in an investigation or proceeding not seeking personal remedies
conducted by the EEOC or any comparable state agency, (2) participating in an
action to question the validity of this Separation Agreement under the Older
Workers Benefit Protection Act, or (3) filing any charge or claim, including
Workers Compensation claims, not waivable by law. The Company and you also agree
that, by signing this Agreement, you do not waive any claims regarding the 401K
plan arising under the Employment Retirement Income Security Act or claims under
the Comprehensive Omnibus Budget Reconciliation Act (“COBRA”).


You further agree and acknowledge that:


1.By entering into this Agreement, you are waiving any and all rights or claims
that you may have arising under the Age Discrimination in Employment Act of
1967, as amended, which have arisen on or before the date of execution of this
Agreement.


2.The benefits set forth in this Agreement are in addition to anything of value
to which you are otherwise entitled by law or Company policy.


3.You were given a revised copy of this Agreement on March 14, 2012 and you have
been informed that you have twenty one (21) days within which to consider this
Agreement. You may waive this waiting period and sign this Agreement any time
before the expiration of the 21 day period, but are under no obligation to do
so. If you voluntarily elect to sign this Agreement before your twenty-one (21)
days expire, you will acknowledge that by signing the Election attached to this
Agreement. Consideration and benefits under this Agreement will then begin as
soon as administratively practicable after the Effective Date as long as you
have not revoked the Agreement within the seven (7) day revocation period
(described below).


4.Even after you sign and return this Agreement to the Company (as set forth
below), you have seven (7) calendar days in which to revoke this Agreement. To
be effective, notice of rescission or revocation must be in writing and must be
delivered by hand or by mail to Thomas Canfield, SVP & General Counsel, Spirit
Airlines, Inc., 2800 Executive Way, Miramar, Florida 33025 within the seven (7)
day period. If a notice of rescission or revocation is delivered by mail it must
be: 1) postmarked within the seven (7) day period, 2) properly addressed as set
forth above, and 3) sent by certified mail return receipt requested or via a
delivery service. This Agreement and release shall not become effective or
enforceable until this seven-day period has expired.


5.You are hereby advised of your rights to consult with an attorney of your
choosing before signing this Agreement. You acknowledge that you have had the
opportunity to retain counsel regarding this matter, that you have read and
fully understand the terms of this Agreement, or have had it analyzed by
counsel, with sufficient time, and that you are fully aware of its contents and
of its legal effect. You and the Company enter into this Agreement freely and
voluntarily and with a full understanding of its terms.


6.With regard to any future assistance you may provide to the Company, as
described in Section E, the Company will (i) indemnify, defend and hold you
harmless from and against any judgment or third-party claim arising against you
in connection with such assistance, and (ii) reimburse you for all reasonable
out-of-pocket costs and expenses incurred by you in providing such assistance.


7.Nothing herein shall diminish your rights to coverage under existing D&O and
other liability insurance policies, subject and according to the terms thereof,
or to indemnification under (i) your indemnification agreement with the Company,
(ii) the Company's By-laws, or (ii) Delaware or other applicable laws.


E.    Company Information; Assistance


You agree that you will not use or copy any Company information (oral or
written) records, files, materials, intellectual property or trade secrets of
the Company (“Company Information”) for your personal use, or for use by you in
a business or for a future employer. You further agree to provide Spirit (i)
transition assistance for a period of up to 90 days from the date hereof, in
partial exchange for the consideration provided herein, and (ii) thereafter,
other assistance as may be requested by Spirit from time to time (including,
without limitation, assistance with litigation, claims and administrative
proceedings, whether formal or informal, actual or threatened) and for any such
assistance, Spirit will provide you with hourly compensation at a rate based
upon your base salary at the time of your separation. Spirit agrees not to
require that you provide such assistance in a manner which will interfere with
any then-existing employment.








--------------------------------------------------------------------------------




F.    Non-Solicitation of Company Employees


You agree that for a period of eighteen (18) months after the date of this
Agreement, you will not, directly or indirectly, solicit or attempt to solicit
any of Spirit's employees or exclusive contractors to work with you or to work
for any other entity.


G.    Non-Disparagement


You agree that you will not engage in any activity which is intended to
embarrass, disparage, harass or adversely affect the Company (including its
affiliated companies) its officers, employees and directors, or their respective
affiliates, business operations, practices or services and you agree that you
will not make any negative comments about any of the foregoing entities/persons,
orally or in writing. The Company will instruct its officers and directors to
not engage in any activity which is intended to embarrass, disparage, harass or
adversely affect you (other than activity undertaken in connection with efforts
to enforce this Agreement) and agrees that these individuals will not make any
negative comments about you, orally or in writing.


H.    Restricted Stock
    
Under the terms of the Company's equity incentive plans, all equity awards that
are not vested as of the date of termination of employment are forfeited.
Notwithstanding the foregoing, and in partial consideration for your compliance
with the undertakings set forth herein, 5,000 shares of restricted stock will
vest as of the Effective Date. Such shares will be issued to you on a net basis,
to cover payment of all required withholding by the company for income tax,
FICA, Medicare and other applicable deductions.


I.    Miscellaneous


1.All payments outlined above (other than for accrued but unpaid salary, unused
vacation and expense reimbursements) are conditioned upon your timely execution
of this Agreement and your not revoking this Agreement within the time period
specified in Section D of this Agreement.


2.You acknowledge that you have been paid for all time worked, that you are not
owed any back wages and that you have not suffered any unreported workplace
injury.


3.This Agreement sets forth the entire agreement between you and the Company
relating to the subject matter hereof, provided that the covenant regarding
confidentiality set forth in the attached Severance Plan Policy is incorporated
herein by reference as if fully set forth herein. For the sake of clarity, this
Agreement does not affect your rights under the Tax Receivable Agreement. Once
effective, this Agreement supersedes and replaces all prior understandings,
whether oral or written. This Agreement may be amended only by a writing
executed by both you and the Company.


4.The paragraph headings herein are for convenience only and do not add to or
delete from the subject matter of this Agreement.


5.This agreement may be signed in counterparts, each of which will be deemed to
constitute an executed original and all of which together shall constitute a
single instrument.


6.You represent that you have returned to the Company, or shall immediately
return to the Company, all documents, software, equipment (including, but not
limited to, computers and computer-related items) and all other property and
materials belonging to the Company, including but not limited to Company
identification or security cards, keys and the like, all Company publications,
notes, notebooks, recordings, and other materials to which you had access or
which you developed in the course of your employment with the Company or which
were obtained in the course of your employment with the Company. If this is
acceptable to you, please signify your agreement by executing on the line below.


7.Please read this Agreement thoroughly and review it with your attorney or a
person of your choice. In order to receive the separation benefits outlined
above, you must sign and return a copy of this Agreement to Thomas Canfield, SVP
& General Counsel, C/O Spirit Airlines, Inc., 2800 Executive Way, Miramar,
Florida 33025 not later than March 22, 2012 and must not revoke this Agreement
during the time period specified in Section D.


This agreement will be interpreted under, and construed in accordance with, the
internal laws of the State of Florida.








--------------------------------------------------------------------------------




SPIRIT AIRLINES, INC.


/s/ Thomas C. Canfield
Name: Thomas C. Canfield
Title: SVP & General Counsel






    
                
AGREED AND ACCEPTED THIS 18 DAY


OF March , 2012




BY: /s/ David W. Lancelot
David W. Lancelot




Election to Execute Prior to Expiration of Twenty-One Day Consideration Period




I understand that I have at least twenty-one (21) days within which to consider
this Agreement, and to execute this Agreement. However, after having the
opportunity to consult counsel, I have freely and voluntarily elected to execute
the Agreement and release before the twenty-one (21) day period has expired.




Date: 3/18/12




                    
    Employee Name (print): David W. Lancelot




/s/ David W. Lancelot
(Employee Signature)






